UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA .—

UNITED STATES OF AMERICA. CASE NUMBER | O O RA WwW (p i BLY Y}

vs ABSTRACT OF ORDER

)

)
Mansoureh adv - Booking No.

esjambolcht 3

TO THE UNITED STATES MARSHAL AND / OR WARDEN, METROPOLITAN GORRECTIONAL CENTER:

x ts
Be advised that under date of_- LO i 6 OC ! Lief
i

 

‘the Court entered the following order:

vA Defendant be released from custody.
Defendant placed on supervised / unsupervised probation / supervised release.

Defendant continued on supervised / unsupervised probation / supervised release.

a Defendant released on $ bond posted.
_______»”_- ___ Defendant appeared in Court. FINGERPRINT & RELEASE. 7. 7

jk Defendant remanded and ( bond) ( bond,on appeal) exonerated.

unsupervised
ee ee Defendant sentenced to RIVESERVER:superisetrrelease for. ONE years.

 

Bench Warrant Recalled.
Defendant forfeited collateral.
Case dismissed.

Case dismissed, charges pending in case no.

 

Defendant to be released to Pretrial Services for electronic monitoring.

Other.

 

BARBARA L. MAJOR
i "UNITED STATES DISTRICT/MAGISTRATE YUDGE _
Zs
Received

Sen Sa JOHN MORRILL a Clerk
” N ; PL er “a or] OM?

Crim-9 (Rev. 8-11) - : #& US. GPO: 1998-783-398/40151

 
